TAX MATTERS AGREEMENT

BY AND BETWEEN

DELPHI AUTOMOTIVE PLC

AND

DELPHI TECHNOLOGIES PLC

DATED AS OF DECEMBER 4, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definition of Terms      1  

Section 2.

  Allocation of Tax Liabilities and Tax-Related Losses      10  

Section 2.01

  General Rule      10  

Section 2.02

  General Allocation Principles      11  

Section 2.03

  Allocation Conventions      11  

Section 3.

  Preparation and Filing of Tax Returns      12  

Section 3.01

  Aptiv Separate Returns and Joint Returns      12  

Section 3.02

  Delphi Technologies Separate Returns      12  

Section 3.03

  Tax Reporting Practices      12  

Section 3.04

  Protective Section 336(e) Election      13  

Section 3.05

  Delphi Technologies Carrybacks and Claims for Refund      14  

Section 3.06

  Apportionment of Tax Attributes      14  

Section 3.07

  UK Group Relief      15  

Section 3.08

  Equity Compensation      15  

Section 4.

  Tax Payments      16  

Section 4.01

  Taxes Shown on Tax Returns      16  

Section 4.02

  Adjustments Resulting in Underpayments      16  

Section 4.03

  Indemnification Payments      16  

Section 5.

  Tax Benefits      17  

Section 5.01

  Tax Refunds      17  

Section 5.02

  Other Tax Benefits      17  

Section 6.

  Intended Tax Treatment      18  

Section 6.01

  Restrictions on Members of the Delphi Technologies Group      18  

Section 6.02

  Restrictions on Members of the Aptiv Group      19  

Section 6.03

  Procedures Regarding Opinions and Rulings      20  

Section 6.04

  Liability for Specified Separation Taxes and Tax-Related Losses      20  

Section 7.

  Assistance and Cooperation      21  

Section 7.01

  Assistance and Cooperation      21  

Section 7.02

  Tax Return Information      22  

Section 7.03

  Reliance by Aptiv      22  

Section 7.04

  Reliance by Delphi Technologies      22  

Section 7.05

  Other Separation Taxes      23  

Section 8.

  Tax Records      23  

Section 8.01

  Retention of Tax Records      23  

Section 8.02

  Access to Tax Records      23  

Section 8.03

  Preservation of Privilege      24  

Section 9.

  Tax Contests      24  

Section 9.01

  Notice      24  

 

i



--------------------------------------------------------------------------------

Section 9.02

  Control of Tax Contests      25  

Section 10.

  Survival of Obligations      26  

Section 11.

  Tax Treatment of Interest      27  

Section 12.

  Gross-Up of Indemnification Payments      27  

Section 13.

  Dispute Resolution      27  

Section 14.

  General Provisions      27  

Section 14.01

  Entire Agreement; Construction; Corporate Power      27  

Section 14.02

  Other Agreements      28  

Section 14.03

  Governing Law      28  

Section 14.04

  Construction      28  

Section 14.05

  Performance      28  

Section 14.06

  Payment Terms      28  

Section 14.07

  No Admission of Liability      29  

 

ii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into effective as of
December 4, 2017, by and between Delphi Automotive PLC, a public limited company
formed under the laws of Jersey (“Aptiv”) and Delphi Technologies PLC, a public
limited company formed under the laws of Jersey and wholly owned subsidiary of
Aptiv (“Delphi Technologies”). Aptiv and Delphi Technologies are each a “Party”
and are sometimes referred to herein collectively as the “Parties” Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned to them in Section 1 of this Agreement.

RECITALS

WHEREAS, Aptiv, acting together with its Subsidiaries, currently conducts the
Aptiv Business and the Delphi Technologies Business;

WHEREAS, Aptiv and Delphi Technologies have entered into a Separation and
Distribution Agreement, dated as of November 15, 2017 (the “Separation
Agreement”) pursuant to which the Separation will be consummated;

WHEREAS, the Parties intend that (i) the Distribution will qualify as a
distribution under Section 355(a) of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) the Internal Distribution will qualify for
tax-free treatment under Sections 368(a)(1)(D) and 355 of the Code; and

WHEREAS, Aptiv and Delphi Technologies desire to set forth their agreement on
the rights and obligations of Aptiv and Delphi Technologies and the members of
the Aptiv Group and the Delphi Technologies Group, respectively, with respect to
(A) the administration and allocation of federal, state, local, and foreign
Taxes incurred in Tax Periods beginning prior to the Distribution Date,
(B) Taxes resulting from the Distribution and transactions effected in
connection with the Distribution and (C) various other Tax matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:

“Active Trade or Business” means (i) with respect to the Delphi Technologies
SAG, the active conduct (as defined in Section 355(b)(2) of the Code and the
Treasury Regulations thereunder) of the US Powertrain Business as conducted
immediately prior to the Distribution by the Delphi Technologies SAG, and
(ii) with respect to the Internal SpinCo SAG, the active conduct (as defined in
Section 355(b)(2) of the Code and the Treasury Regulations thereunder) of the US
Powertrain Business as conducted immediately prior to the Internal Distribution
by the Internal SpinCo SAG.

“Adjusted Grossed-Up Basis” has the meaning set forth in Section 3.04(b) of this
Agreement.

 

1



--------------------------------------------------------------------------------

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Aggregate Deemed Asset Disposition Price” has the meaning set forth in
Section 3.04(b) of this Agreement.

“Agreement” means this Tax Matters Agreement.

“Ancillary Agreement” has the meaning set forth in the Separation Agreement;
provided, however, that for purposes of this Agreement, this Agreement shall not
constitute an Ancillary Agreement.

“Aptiv” has the meaning set forth in the preamble to this Agreement.

“Aptiv Business” has the meaning set forth in the Separation Agreement.

“Aptiv Equity Compensation Award” has the meaning set forth in the Employee
Matters Agreement.

“Aptiv Group” has the meaning set forth in the Separation Agreement.

“Aptiv Separate Return” means any Tax Return of or including any member of the
Aptiv Group (including any consolidated, combined or unitary return) that does
not include any member of the Delphi Technologies Group.

“Aptiv Stock” has the meaning set forth in the Separation Agreement.

“Aptiv Disqualifying Act” means, with respect to any Specified Separation Taxes,
(a) any act, or failure or omission to act, by any member of the Aptiv Group
following the Distribution that results in any Party (or any of its Affiliates)
being liable for such Specified Separation Taxes pursuant to a Final
Determination, (b) the direct or indirect acquisition of all or a portion of the
shares of Internal Distributing (or any transaction or series of related
transactions that is deemed to be such an acquisition for purposes of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder)
by any means whatsoever by any Person, including pursuant to an issuance of
shares by Internal Distributing or Aptiv, (c) any event (or series of events)
involving Capital Stock of Aptiv or any assets of any member of the Aptiv Group
or (d) any failure to be true, inaccuracy in, or breach of any of the
representations or statements contained in the Representation Letters.

“Assets” has the meaning set forth in the Separation Agreement.

“Business Day” has the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“Capital Stock” means all classes or series of capital stock of a corporation,
including (i) common stock, (ii) all options, warrants and other rights to
acquire such capital stock and (iii) all instruments properly treated as stock
in such corporation for U.S. federal Income Tax purposes.

“Closing of the Books Method” means the apportionment of items between portions
of a Tax Period based on a closing of the books and records on the close of the
Distribution Date (in the event that the Distribution Date is not the last day
of the Tax Period, as if the Distribution Date were the last day of the Tax
Period), subject to adjustment for items accrued on the Distribution Date that
are properly allocable to the Tax Period following the Distribution, as jointly
determined by Aptiv and Delphi Technologies; provided that any items not
susceptible to such apportionment shall be apportioned on the basis of elapsed
days during the relevant portion of the Tax Period.

“Code” has the meaning set forth in the recitals to this Agreement.

“Controlling Party” has the meaning set forth in Section 9.02(c) of this
Agreement.

“Delphi Technologies” has the meaning provided in the preamble to this
Agreement.

“Delphi Technologies Business” has the meaning set forth in the Separation
Agreement.

“Delphi Technologies Carryback” means any net operating loss, net capital loss,
excess Tax credit, or other similar Tax item of any member of the Delphi
Technologies Group which may or must be carried from one Tax Period to another
prior Tax Period under the Code or other applicable Tax Law.

“Delphi Technologies Disqualifying Act” means, with respect to any Specified
Separation Taxes, following the Distribution, (a) any act, or failure or
omission to act, including, without limitation, the breach of any covenant
contained herein, by any member of the Delphi Technologies Group that results in
any Party (or any of its Affiliates) being liable for such Specified Separation
Taxes pursuant to a Final Determination, regardless of whether such act or
failure to act is covered by a Ruling or Unqualified Tax Opinion, (b) the direct
or indirect acquisition of all or a portion of the shares of Internal SpinCo (or
any transaction or series of related transactions that is deemed to be such an
acquisition for purposes of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder) by any means whatsoever by any Person,
including pursuant to an issuance of shares by Internal SpinCo or Delphi
Technologies or (c) any event (or series of events) involving Capital Stock of
Delphi Technologies or any assets of any member of the Delphi Technologies
Group.

“Delphi Technologies Equity Awards” means options, share appreciation rights,
restricted shares, share units or other compensatory rights with respect to
Delphi Technologies Stock.

“Delphi Technologies Equity Compensation Award” has the meaning set forth in the
Employee Matters Agreement.

“Delphi Technologies Group” has the meaning set forth in the Separation
Agreement.

 

3



--------------------------------------------------------------------------------

“Delphi Technologies SAG” means the separate affiliated group of Delphi
Technologies, within the meaning of Section 355(b)(3)(B) of the Code.

“Delphi Technologies Separate Return” means any Tax Return of or including any
member of the Delphi Technologies Group (including any consolidated, combined or
unitary return) that does not include any member of the Aptiv Group.

“Delphi Technologies Stock” has the meaning set forth in the Separation
Agreement.

“Dispute” has the meaning set forth in the Separation Agreement.

“Distribution” means the issuance of ordinary shares of Delphi Technologies to
holders of Aptiv ordinary shares on the Record Date on a pro rata basis.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Effective Time” has the meaning set forth in the Separation Agreement.

“Employee Matters Agreement” has the meaning set forth in the Separation
Agreement.

“Final Allocation” has the meaning set forth in Section 3.06(b) of this
Agreement.

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for any Tax Period,
(i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a state, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
Tax Period (as the case may be); (ii) by a decision, judgment, decree, or other
order by a court of competent jurisdiction, which has become final and
unappealable; (iii) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
state, local, or foreign taxing jurisdiction; (iv) by any allowance of a refund
or credit in respect of an overpayment of a Tax, but only after the expiration
of all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (v) by a final settlement
resulting from a treaty-based competent authority determination; or (vi) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations, the execution of a pre-filing agreement with the IRS or
other Tax Authority, or by mutual agreement of the Parties.

“Governmental Authority” has the meaning set forth in the Separation Agreement.

“Group” means (a) with respect to Aptiv, the Aptiv Group, and (b) with respect
to Delphi Technologies, the Delphi Technologies Group, as the context requires.

 

4



--------------------------------------------------------------------------------

“Income Tax” means all U.S. federal, state, local and foreign income, franchise
or similar Taxes imposed on (or measured by) net income or net profits, and any
interest, penalties, additions to Tax or additional amounts in respect of the
foregoing.

“Intended Tax Treatment” means the qualification of (i) the Distribution as a
distribution under Section 355(a) of the Code, (ii) the Internal Distribution
for tax-free treatment under Sections 368(a)(1)(D) and 355 of the Code and
(iii) the IP Transfer as a transaction to which Section 367(d) of the Code
applies.

“Internal Distributing” means Delphi Corporation, a Delaware corporation.

“Internal Distribution” means the distribution by Internal Distributing of its
shares in Internal SpinCo to Internal Distributing’s shareholder in connection
with the Separation.

“Internal SpinCo” means Delphi Powertrain Systems, LLC, a Delaware limited
liability company.

“Internal SpinCo SAG” means the separate affiliated group of Internal SpinCo,
within the meaning of Section 355(b)(3)(B) of the Code.

“IP Transfer” means, collectively, any transfers of intellectual property from
the United States (or a United States entity) to Barbados (or a Barbados entity)
to facilitate, or otherwise in connection with, the Separation.

“IRS” means the U.S. Internal Revenue Service or any successor agency.

“Joint Return” means any Tax Return that includes, by election or otherwise, one
or more members of the Aptiv Group together with one or more members of the
Delphi Technologies Group.

“Law” has the meaning set forth in the Separation Agreement.

“Liabilities” has the meaning set forth in the Separation Agreement.

“Loss” has the meaning set forth in Section 5.02 of this Agreement.

“Non-Controlling Party” has the meaning set forth in Section 9.02(c) of this
Agreement.

“Notified Action” shall have the meaning set forth in Section 6.03(a) of this
Agreement.

“Other Separation Taxes” means any Taxes imposed on the Aptiv Group or the
Delphi Technologies Group in connection with the transactions comprising the
Separation, other than Specified Separation Taxes.

“Parties” and “Party” have the meaning set forth in the preamble to this
Agreement.

“Past Practices” has the meaning set forth in Section 3.03(a) of this Agreement.

 

5



--------------------------------------------------------------------------------

“Payment Date” means, with respect to a Tax Return, (A) the due date for any
required installment of estimated Taxes, (B) the due date (determined without
regard to extensions) for filing such Tax Return, or (C) the date such Tax
Return is filed, as the case may be.

“Payor” has the meaning set forth in Section 4.03(a) of this Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority or any department,
agency or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal Income Tax purposes.

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date and, in the case of any Straddle Period, the portion of such Tax Period
beginning on the day after the Distribution Date.

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date and, in the case of any Straddle Period, the portion of such
Straddle Period ending on and including the Distribution Date.

“Prime Rate” has the meaning set forth in the Separation Agreement.

“Prior Group” means any group that filed or was required to file (or will file
or be required to file) a Tax Return, for a Tax Period or portion thereof ending
at the close of the Distribution Date, on an affiliated, consolidated, combined,
unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) that includes at least one member of the Delphi
Technologies Group.

“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulations § 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Delphi Technologies
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which any Person or any group of related Persons would directly or
indirectly, including through an acquisition of Capital Stock of Delphi
Technologies, acquire, or have the right to acquire, a number of shares of
Capital Stock of Internal SpinCo that would, when combined with any other direct
or indirect changes in ownership of Capital Stock of Internal SpinCo pertinent
for purposes of Section 355(e) of the Code, comprise forty percent (40%) or more
of (i) the value of all outstanding shares of stock of Internal SpinCo as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series, or (ii) the total combined voting power
of all outstanding shares of voting shares of Internal SpinCo as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (i) the adoption by Internal SpinCo or
Delphi Technologies of a shareholder rights plan, (ii) issuances

 

6



--------------------------------------------------------------------------------

by Internal SpinCo or Delphi Technologies that satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulations § 1.355-7(d), including such issuances net of exercise
price and/or tax withholding (provided, however, that any sale of such stock in
connection with a net exercise or tax withholding is not exempt under this
clause (ii) unless it satisfies the requirements of Safe Harbor VII of Treasury
Regulations § 1.355-7(d)) or (iii) acquisitions that satisfy Safe Harbor VII of
Treasury Regulations § 1.355-7(d). For purposes of determining whether a
transaction constitutes an indirect acquisition, any recapitalization resulting
in a shift of voting power or any redemption of shares shall be treated as an
indirect acquisition of shares by the non-exchanging shareholders. For purposes
of this definition, each reference to Internal SpinCo shall include a reference
to any entity treated as a successor thereto. This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly. Any clarification of, or change in,
the statute or regulations promulgated under Section 355(e) of the Code or
official IRS guidance with respect thereto shall be incorporated in this
definition and its interpretation.

“Proposed Allocation” shall have the meaning set forth in Section 3.06(b) of
this Agreement.

“Protective Section 336(e) Election” has the meaning set forth in
Section 3.04(a) of this Agreement.

“Record Date” has the meaning set forth in the Separation Agreement.

“Representation Letters” means the statements of facts and representations,
officer’s certificates, representation letters and any other materials delivered
or deliverable by Aptiv, and any of its Affiliates, in connection with the
rendering by Tax Advisors of the Tax Opinions.

“Required Party” has the meaning set forth in Section 4.03(a) of this Agreement.

“Responsible Party” means, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return under this Agreement.

“Retention Date” has the meaning set forth in Section 8.01 of this Agreement.

“Ruling” has the meaning set forth in Section 6.01(b) of this Agreement.

“Section 336(e) Allocation Statement” has the meaning set forth in
Section 3.04(b) of this Agreement.

“Section 336(e) Tax Benefit Percentage” means, with respect to any Specified
Separation Taxes and Tax-Related Losses related to the Internal Distribution,
the percentage equal to one hundred percent (100%) minus the percentage of such
Specified Separation Taxes and Tax-Related Losses related to the Internal
Distribution for which Aptiv is entitled to indemnification under this
Agreement.

“Separation” means, collectively, all of the transactions undertaken to separate
the Delphi Technologies Business from the Aptiv Business in connection with the
Distribution.

 

7



--------------------------------------------------------------------------------

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“Shared Contract” has the meaning set forth in the Separation Agreement.

“Specified Separation Taxes” means any and all Taxes incurred by the Aptiv Group
or the Delphi Technologies Group as a result of the failure of the Intended Tax
Treatment.

“Straddle Period” means any Tax Period that begins before and ends after the
Distribution Date.

“Subsidiary” has the meaning set forth in the Separation Agreement.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, escheat, alternative minimum, universal service fund,
estimated or other tax (including any fee, assessment, or other charge in the
nature of or in lieu of any tax), imposed by any Governmental Authority or
political subdivision thereof, and any interest, penalty, additions to tax or
additional amounts in respect of the foregoing.

“Tax Advisor” means a Tax counsel or accountant, in each case of recognized
national standing.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign Tax credit (including credits of a foreign company under
Section 902 of the Code), excess charitable contribution, general business
credit, research and development credit, earnings and profits, basis, or any
other Tax Item that could reduce a Tax or create a Tax Benefit.

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means any refund, credit, or other item that causes reduction in
otherwise required liability for Taxes.

“Tax Contest” means an audit, review, examination, contest, litigation,
investigation or any other administrative or judicial proceeding with the
purpose or effect of redetermining Taxes (including any administrative or
judicial review of any claim for refund).

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

“Tax Law” means the Law of any Governmental Authority or political subdivision
thereof relating to any Tax.

“Tax Opinions” means any opinions of Tax Advisors deliverable to Aptiv in
connection with the Internal Distribution and the Distribution.

 

8



--------------------------------------------------------------------------------

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
maintained or required to be maintained under the Code or other applicable Tax
Laws or under any record retention agreement with any Tax Authority, in each
case filed or required to be filed with respect to or otherwise relating to
Taxes.

“Tax-Related Losses” means, with respect to any Specified Separation Taxes,
(i) all accounting, legal and other professional fees, and court costs incurred
in connection with such Specified Separation Taxes, as well as any other
out-of-pocket costs incurred in connection with such Specified Separation Taxes;
and (ii) all costs, expenses and damages associated with shareholder litigation
or controversies and any amount paid by Aptiv (or any Aptiv Affiliate) or Delphi
Technologies (or any Delphi Technologies Affiliate) in respect of the liability
of shareholders, whether paid to shareholders or to the IRS or any other Tax
Authority.

“Tax Return” means any report of Taxes due, any claim for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed under the Code
or other Tax Law with respect to Taxes, including any attachments, exhibits, or
other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

“Third Party” means any Person other than the Parties or any of their respective
Subsidiaries.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

“UK Group Relief” means (i) group relief capable of being surrendered or claimed
pursuant to Part 5 of the UK Corporation Tax Act 2010, or (ii) the notional
transfer of an asset or reallocation of a gain or loss pursuant to section 171A
or section 179A of the UK Taxation of Chargeable Gains Act 1992 and the notional
reallocation of a gain pursuant to section 792 of the UK Corporation Tax Act
2009.

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is reasonably acceptable to Aptiv, on which Aptiv may rely to
the effect that a transaction will not adversely affect the Intended Tax
Treatment. Any such opinion must assume that the Distribution, the Internal
Distribution and the IP Transfer would have qualified for the Intended Tax
Treatment if the transaction in question did not occur.

“US Powertrain Business” means the portion of the Delphi Technologies Business
conducted within the United States.

“Valuations” means the valuations and methodologies prepared for Aptiv to
facilitate, or otherwise in connection with, the Separation and the carrying
values reflected on Delphi Technologies’ opening balance sheet following the
Distribution.

 

9



--------------------------------------------------------------------------------

Section 2. Allocation of Tax Liabilities and Tax-Related Losses.

Section 2.01 General Rule.

(a) Aptiv Liability. Except with respect to Taxes and Tax-Related Losses
described in Section 2.01(b) of this Agreement, Aptiv shall be liable for, and
shall indemnify and hold harmless the Delphi Technologies Group from and against
any liability for:

(i) Taxes that are allocated to Aptiv under this Section 2;

(ii) any Tax resulting from a breach of any of Aptiv’s covenants in this
Agreement, the Separation Agreement or any Ancillary Agreement;

(iii) Specified Separation Taxes and Tax-Related Losses that are allocated to
Aptiv under Section 6.04(a) of this Agreement;

(iv) Other Separation Taxes; and

(v) Taxes imposed on Delphi Technologies or any member of the Delphi
Technologies Group pursuant to the provisions of Treasury Regulations § 1.1502-6
(or similar provisions of state, local, or foreign Tax Law) as a result of any
such member being or having been a member of a Prior Group.

(b) Delphi Technologies Liability. Delphi Technologies shall be liable for, and
shall indemnify and hold harmless the Aptiv Group from and against any liability
for:

(i) Taxes which are allocated to Delphi Technologies under this Section 2;

(ii) any Tax resulting from a breach of any of Delphi Technologies’ covenants in
this Agreement, the Separation Agreement or any Ancillary Agreement; and

(iii) any Specified Separation Taxes and Tax-Related Losses that are allocated
to Delphi Technologies under Section 6.04(a) of this Agreement.

(c) In furtherance of Section 2.01(a)(iv) and the allocation of Other Separation
Taxes to Aptiv, both Parties understand that the transactions comprising the
Separation will trigger the Other Separation Taxes (the amount of which has not
been definitively quantified yet) and Delphi Technologies hereby agrees that, in
lieu of any responsibility for such Taxes, it will, as part of the Separation,
pay Aptiv $180 million and, in exchange, Aptiv will assume all responsibility
for the Other Separation Taxes and Delphi Technologies will have no liability
therefor and is hereby released from any claim or liability in respect of the
Other Separation Taxes.

 

10



--------------------------------------------------------------------------------

Section 2.02 General Allocation Principles. Except as otherwise provided in this
Section 2 or in Section 6.04(a) of this Agreement, all Taxes shall be allocated
as follows:

(a) Allocation of Taxes for Joint Returns. Aptiv shall be responsible for all
Taxes reported, or required to be reported, on any Joint Return that any member
of the Aptiv Group files or is required to file under the Code or other
applicable Tax Law; provided, however, that to the extent any such Joint Return
includes any Tax Item attributable to any member of the Delphi Technologies
Group or to the Delphi Technologies Business for any Post-Distribution Period,
Delphi Technologies shall be responsible for all Taxes attributable to such Tax
Items, computed in a manner reasonably determined by Aptiv.

(b) Allocation of Taxes for Separate Returns.

(i) Aptiv shall be responsible for all Taxes reported, or required to be
reported, on an Aptiv Separate Return.

(ii) Delphi Technologies shall be responsible for all Taxes reported, or
required to be reported, on a Delphi Technologies Separate Return.

(c) Taxes Not Reported on Tax Returns.

(i) Aptiv shall be responsible for any Tax attributable to any member of the
Aptiv Group or to the Aptiv Business that is not required to be reported on a
Tax Return.

(ii) Delphi Technologies shall be responsible for any Tax attributable to any
member of the Delphi Technologies Group or to the Delphi Technologies Business
that is not required to be reported on a Tax Return.

Section 2.03 Allocation Conventions.

(a) All Taxes allocated pursuant to Section 2.02 of this Agreement shall be
allocated in accordance with the Closing of the Books Method; provided, however,
that if applicable Tax Law does not permit a Delphi Technologies Group member to
close its Tax Period on the Distribution Date, the Tax attributable to the
operations of the members of the Delphi Technologies Group for any
Pre-Distribution Period shall be the Tax computed using the Closing of the Books
Method.

(b) Any Tax Item of Delphi Technologies or any member of the Delphi Technologies
Group arising from a transaction engaged in outside of the ordinary course of
business on the Distribution Date after the Effective Time shall be properly
allocable to Delphi Technologies and any such transaction by or with respect to
Delphi Technologies or any member of the Delphi Technologies Group occurring
after the Effective Time shall be treated for all Tax purposes (to the extent
permitted by applicable Tax Law) as occurring at the beginning of the day
following the Distribution Date in accordance with the principles of Treasury
Regulation § 1.1502-76(b) or any similar provisions of state, local or foreign
Law.

 

11



--------------------------------------------------------------------------------

Section 3. Preparation and Filing of Tax Returns.

Section 3.01 Aptiv Separate Returns and Joint Returns.

(a) Aptiv shall prepare and file, or cause to be prepared and filed, all Aptiv
Separate Returns and Joint Returns, and each member of the Delphi Technologies
Group to which any such Joint Return relates shall execute and file such
consents, elections and other documents as Aptiv may determine, after consulting
with Delphi Technologies in good faith, are required or appropriate, or
otherwise requested by Aptiv in connection with the filing of such Joint Return.
Delphi Technologies will elect and join, and will cause its respective
Affiliates to elect and join, in filing any Joint Returns that Aptiv determines
are required to be filed or that Aptiv elects to file, in each case pursuant to
this Section 3.01(a).

(b) The Parties and their respective Affiliates shall elect to close the Tax
Period of each Delphi Technologies Group member on the Distribution Date, to the
extent permitted by applicable Tax Law.

Section 3.02 Delphi Technologies Separate Returns. Delphi Technologies shall
prepare and file (or cause to be prepared and filed) all Delphi Technologies
Separate Returns.

Section 3.03 Tax Reporting Practices.

(a) General Rule. Except as provided in Section 3.03(b) of this Agreement, Aptiv
shall prepare any Straddle Period Joint Return in accordance with past
practices, permissible accounting methods, elections or conventions (“Past
Practices”) used by the members of the Aptiv Group and the members of the Delphi
Technologies Group prior to the Distribution Date with respect to such Tax
Return, and to the extent any items, methods or positions are not covered by
Past Practices, then Aptiv shall prepare such Tax Return in accordance with
reasonable Tax accounting practices selected by Aptiv. With respect to any Tax
Return that Delphi Technologies has the obligation and right to prepare, or
cause to be prepared, under this Section 3, to the extent such Tax Return could
affect Aptiv, such Tax Return shall be prepared in accordance with Past
Practices used by the members of the Aptiv Group and the members of the Delphi
Technologies Group prior to the Distribution Date with respect to such Tax
Return, and to the extent any items, methods or positions are not covered by
Past Practices, such Tax Return shall be prepared in accordance with reasonable
Tax accounting practices selected by Delphi Technologies.

(b) Consistency with Intended Tax Treatment. The Parties shall prepare all Tax
Returns consistent with (i) the Intended Tax Treatment and (ii) the Valuations
unless, in each case, and then only to the extent, an alternative position is
required pursuant to a Final Determination.

(c) Shared Contracts. Each of Delphi Technologies and Aptiv shall, and shall
cause the members of its Group to, (i) treat for all Tax purposes the portion of
each Shared Contract inuring to its respective businesses as Assets owned by,
and/or Liabilities of, as applicable, such Party, or its Subsidiaries, as
applicable, not later than the Effective Time, and (ii) neither report nor take
any Tax position (on a Tax Return or otherwise) inconsistent with such treatment
(unless required by applicable Law).

 

12



--------------------------------------------------------------------------------

Section 3.04 Protective Section 336(e) Election.

(a) General. The Parties hereby agree to make a timely protective election under
Section 336(e) of the Code and Treasury Regulations § 1.336-2(j) (and any
similar provision of applicable state or local Tax Law) for each applicable
member of the Aptiv Group and Delphi Technologies Group with respect to the
Internal Distribution (the “Protective Section 336(e) Election”) in accordance
with Treasury Regulations § 1.336-2(h). For the avoidance of doubt, (i) this
Section 3.04(a) is intended to constitute a written, binding agreement to make
the Protective Section 336(e) Election within the meaning of Treasury
Regulations § 1.336-2(h)(l)(i), and (ii) it is intended that the Protective
Section 336(e) Election will have no effect unless, pursuant to a Final
Determination, the Internal Distribution is treated as a “qualified stock
disposition” within the meaning of Treasury Regulations § 1.336-1(b)(6).

(b) Cooperation and Reporting. Aptiv and Delphi Technologies shall cooperate in
making the Protective Section 336(e) Election, including filing any statements,
amending any Tax Returns or undertaking such other actions reasonably necessary
to carry out the Protective Section 336(e) Election. Aptiv and Delphi
Technologies shall jointly determine the “Aggregate Deemed Asset Disposition
Price” and the “Adjusted Grossed-Up Basis” (each as defined under applicable
Treasury Regulations) and the allocation of such Aggregate Deemed Asset
Disposition Price and Adjusted Grossed-Up Basis among the disposition date
assets of Internal SpinCo and its Subsidiaries, each in accordance with the
applicable provisions of Section 336(e) of the Code and applicable Treasury
Regulations (the “Section 336(e) Allocation Statement”). To the extent the
Protective Section 336(e) Election becomes effective, each Party agrees not to
take any position (and to cause each of its Affiliates not to take any position)
that is inconsistent with the Protective Section 336(e) Election, including the
Section 336(e) Allocation Statement, on any Tax Return, in connection with any
Tax Contest or for any other Tax purposes (in each case, excluding any position
taken for financial accounting purposes), except as may be required by a Final
Determination.

(c) Tax Benefit Payment by Delphi Technologies. In the event that the Internal
Distribution fails to qualify for the Intended Tax Treatment and Aptiv is not
entitled to indemnification for one hundred percent (100%) of any Specified
Separation Taxes and Tax- Related Losses relating to the Internal Distribution
arising from such failure, Aptiv shall be entitled to quarterly payments from
Delphi Technologies equal to the Section 336(e) Tax Benefit Percentage of the
actual Tax savings if, as and when realized by the Delphi Technologies Group
arising from the step up in Tax basis (including, for the avoidance of doubt,
any such step up attributable to payments made pursuant to this Section 3.04(c))
resulting from the Protective Section 336(e) Election, determined on a “with and
without” basis (treating any deductions or amortization attributable to the step
up in Tax basis resulting from the Protective 336(e) Election, or any other
recovery of such step up, as the last items claimed for any taxable year,
including after the utilization of any available net operating loss
carryforwards); provided, however, that such payments: (i) shall be reduced by
all reasonable costs incurred by any member of the Delphi Technologies Group to
amend any Tax Returns or other governmental filings related to such Protective
Section 336(e) Election; and (ii) shall not exceed the amount of any Specified
Separation Taxes and Tax-Related Losses relating to the Internal Distribution
incurred by the Aptiv Group (not taking into account this Section 3.04(c)) as a
result of such failure for which Aptiv is not entitled to indemnification under
this Agreement.

 

13



--------------------------------------------------------------------------------

Section 3.05 Delphi Technologies Carrybacks and Claims for Refund.

(a) Delphi Technologies hereby agrees that, unless Aptiv consents in writing
(which consent may not be unreasonably withheld, conditioned, or delayed) or as
required by Law, (i) no member of the Delphi Technologies Group (nor its
successors) shall file any Adjustment Request with respect to any Tax Return
that could affect any Joint Return or any other Tax Return reflecting Taxes that
are allocated to Aptiv under Section 2 and (ii) any available elections to waive
the right to claim any Delphi Technologies Carryback in any Joint Return or any
other Tax Return reflecting Taxes that are allocated to Aptiv under Section 2
shall be made, and no affirmative election shall be made to claim any such
Delphi Technologies Carryback. In the event that Delphi Technologies (or the
appropriate member of the Delphi Technologies Group) is prohibited by applicable
Law from waiving or otherwise forgoing a Delphi Technologies Carryback or Aptiv
consents to a Delphi Technologies Carryback (which consent may not be
unreasonably withheld, conditioned, or delayed), Aptiv shall cooperate with
Delphi Technologies, at Delphi Technologies’ expense, in seeking from the
appropriate Tax Authority such Tax Benefit as reasonably would result from such
Delphi Technologies Carryback, to the extent that such Tax Benefit is directly
attributable to such Delphi Technologies Carryback, and shall pay over to Delphi
Technologies the amount of such Tax Benefit within ten (10) days after such Tax
Benefit is recognized by the Aptiv Group; provided, however, that Delphi
Technologies shall indemnify and hold the members of the Aptiv Group harmless
from and against any and all collateral Tax consequences resulting from or
caused by any such Delphi Technologies Carryback, including, without limitation,
the loss or postponement of any benefit from the use of Tax Attributes generated
by a member of the Aptiv Group if (i) such Tax Attributes expire unused, but
would have been utilized but for such Delphi Technologies Carryback, or (ii) the
use of such Tax Attributes is postponed to a later Tax Period than the Tax
Period in which such Tax Attributes would have been used but for such Delphi
Technologies Carryback.

(b) Aptiv hereby agrees that, unless Delphi Technologies consents in writing
(which consent may not be unreasonably withheld, conditioned, or delayed) or as
required by Law, no member of the Aptiv Group shall file any Adjustment Request
with respect to any Delphi Technologies Separate Return.

Section 3.06 Apportionment of Tax Attributes.

(a) Tax Attributes arising in a Pre-Distribution Period will be allocated to
(and the benefits and burdens of such Tax Attributes will inure to) the members
of the Aptiv Group and the members of the Delphi Technologies Group in
accordance with the Code, Treasury Regulations, and any other applicable Tax
Law, and, in the absence of controlling legal authority or unless otherwise
provided under this Agreement, including pursuant to Section 3.07, Tax
Attributes shall be allocated to the legal entity that created such Tax
Attributes.

(b) Except as provided in Section 3.07, on or before the first anniversary of
the Distribution Date, Aptiv shall deliver to Delphi Technologies its
determination in writing of the portion, if any, of any earnings and profits,
Tax Attributes, overall foreign loss or other affiliated, consolidated,
combined, unitary, fiscal unity or other group basis Tax Attribute which is
allocated or apportioned to the members of the Delphi Technologies Group under
applicable Tax Law and this Agreement (“Proposed Allocation”). Delphi
Technologies shall have sixty (60) days to review the Proposed Allocation and
provide Aptiv any comments with respect thereto.

 

14



--------------------------------------------------------------------------------

Aptiv shall accept any such comments that are reasonable, and such resulting
determination will become final (“Final Allocation”). All members of the Aptiv
Group and Delphi Technologies Group shall prepare all Tax Returns in accordance
the Final Allocation. In the event of an adjustment to the earnings and profits,
any Tax Attributes, overall foreign loss or other affiliated, consolidated,
combined, unitary, fiscal unity or other group basis attribute, Aptiv shall
promptly notify Delphi Technologies in writing of such adjustment. For the
avoidance of doubt, Aptiv shall not be liable to any member of the Delphi
Technologies Group for any failure of any determination under this
Section 3.06(b) to be accurate under applicable Tax Law; provided such
determination was made in good faith.

(c) Except as otherwise provided herein, to the extent that the amount of any
Tax Attribute is later reduced or increased by a Tax Authority or Tax
Proceeding, such reduction or increase shall be allocated to the Party to which
such Tax Attribute was allocated pursuant to Section 3.06(a) of this Agreement,
as agreed by the Parties.

Section 3.07 UK Group Relief.

(a) Aptiv shall determine the amounts for purposes of UK Group Relief available
to be surrendered (i) by any member of the Aptiv Group to any member of the
Delphi Technologies Group, or (ii) by any member of the Delphi Technologies
Group to any member of the Aptiv Group, as the case may be.

(b) The Parties shall make, or shall cause to be made, such elections and shall
take such other actions that are necessary or appropriate to give effect to the
surrender of any amounts referred to in Section 3.07(a) to the extent permitted
under applicable Law, and to ensure that such surrenders are allowed in full by
HM Revenue & Customs.

(c) In consideration of such surrenders as are referred to in
Section 3.07(a)(i), Delphi Technologies shall procure that the relevant member
of the Delphi Technologies Group shall pay to the relevant member of the Aptiv
Group such amount of UK corporation Tax as is saved by the relevant member of
the Delphi Technologies Group (including where UK corporation Tax previously
paid has been refunded) as a result of the relevant surrender, such amount to be
paid no later than the time which such UK corporation Tax saved would otherwise
have been paid to a Tax Authority.

(d) In consideration of such surrenders as are referred to in
Section 3.07(a)(ii), Aptiv shall procure that the relevant member of the Aptiv
Group shall pay to the relevant member of the Delphi Technologies Group such
amount of UK corporation Tax as is saved by the relevant member of the Aptiv
Group (including where UK corporation Tax previously paid has been refunded) as
a result of the relevant surrender, such amount to be paid no later than the
time which such UK corporation Tax saved would otherwise have been paid to a Tax
Authority.

Section 3.08 Equity Compensation. Tax deductions with respect to Aptiv Equity
Compensation Awards and Delphi Technologies Equity Compensation Awards shall be
allocated to the members of the Aptiv Group and the members of the Delphi
Technologies Group in accordance with the Code, Treasury Regulations, and any
other applicable Tax Law.

 

15



--------------------------------------------------------------------------------

Section 4. Tax Payments.

Section 4.01 Taxes Shown on Tax Returns. Aptiv shall pay (or cause to be paid)
to the proper Tax Authority the Tax shown as due on any Tax Return that a member
of the Aptiv Group is responsible for preparing under Section 3 of this
Agreement, and Delphi Technologies shall pay (or cause to be paid) to the proper
Tax Authority the Tax shown as due on any Tax Return that a member of the Delphi
Technologies Group is responsible for preparing under Section 3 of this
Agreement. At least seven (7) Business Days prior to any Payment Date for any
Straddle Period Joint Return, Delphi Technologies shall pay to Aptiv the amount
Delphi Technologies is responsible for under the provisions of Section 2 as
calculated pursuant to this Agreement.

Section 4.02 Adjustments Resulting in Underpayments. In the case of any
adjustment pursuant to a Final Determination with respect to any Tax, the Party
to which such Tax is allocated pursuant to this Agreement shall pay to the
applicable Tax Authority when due any additional Tax required to be paid as a
result of such adjustment.

Section 4.03 Indemnification Payments.

(a) Except as provided in the last sentence of Section 4.01 or Section 6.04(b)
of this Agreement, if any Party (the “Payor”) is required under applicable Tax
Law to pay to a Tax Authority a Tax that another Party (the “Required Party”) is
liable for under this Agreement, the Required Party shall reimburse the Payor
within twenty (20) Business Days of delivery by the Payor to the Required Party
of an invoice for the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. The reimbursement shall include interest on the
Tax payment computed at the Prime Rate based on the number of days from the date
of the Payor’s payment to the Tax Authority to the date of reimbursement by the
Required Party under this Section 4.03. Except as otherwise provided in the
following sentence, the Required Party shall also pay to the Payor any
reasonable costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses) within five (5) days after the Payor’s written
demand therefor. If and to the extent any Specified Separation Taxes are
determined regarding the failure of the Intended Tax Treatment, the Party
allocated responsibility for Tax-Related Losses associated with such Specified
Separation Taxes under Section 2.01 of this Agreement shall pay such Tax-Related
Losses to Aptiv (if such responsible Party is Delphi Technologies) or Delphi
Technologies (if such responsible Party is Aptiv) within five (5) days after
written demand therefor.

(b) All indemnification payments under this Agreement shall be made by Aptiv
directly to Delphi Technologies and by Delphi Technologies directly to Aptiv;
provided, however, that if the Parties mutually agree for administrative
convenience with respect to any such indemnification payment, any member of the
Aptiv Group, on the one hand, may make such indemnification payment to any
member of the Delphi Technologies Group, on the other hand, and vice versa.

 

16



--------------------------------------------------------------------------------

Section 5. Tax Benefits.

Section 5.01 Tax Refunds. Aptiv shall be entitled (subject to the limitations
provided in Section 3.05 of this Agreement) to any refund (and any interest
thereon received from the applicable Tax Authority) of Taxes for which Aptiv is
liable hereunder, and Delphi Technologies shall be entitled (subject to the
limitations provided in Section 3.05 of this Agreement) to any refund (and any
interest thereon received from the applicable Tax Authority) of Taxes for which
Delphi Technologies is liable hereunder. A Party receiving a refund to which
another Party is entitled hereunder shall pay over such refund to such other
Party within twenty (20) Business Days after such refund is received (together
with interest computed at the Prime Rate based on the number of days from the
date the refund was received to the date the refund was paid over).

Section 5.02 Other Tax Benefits.

(a) If (i) a member of the Delphi Technologies Group actually realizes any Tax
Benefit, other than a Tax Benefit resulting from a Protective Section 336(e)
Election, as a result of any liability, obligation, loss or payment (each, a
“Loss”) for which a member of the Aptiv Group is required to indemnify any
member of the Delphi Technologies Group pursuant to this Agreement, the
Separation Agreement or any Ancillary Agreement (in each case, without
duplication of any amounts payable or taken into account under this Agreement,
the Separation Agreement or any Ancillary Agreement), or (ii) if a member of the
Aptiv Group actually realizes any Tax Benefit as a result of any Loss for which
a member of the Delphi Technologies Group is required to indemnify any member of
the Aptiv Group pursuant to this Agreement, the Separation Agreement or any
Ancillary Agreement (in each case, without duplication of any amounts payable or
taken into account under this Agreement, the Separation Agreement or any
Ancillary Agreement), and, in each case, such Tax Benefit would not have arisen
but for such adjustment or Loss (determined on a “with and without” basis),
Delphi Technologies (in the case of the foregoing clause (i)) or Aptiv (in the
case of the foregoing clause (ii)), as the case may be, shall make a payment to
the other Party in an amount equal to the amount of such actually realized Tax
Benefit in cash within ten (10) Business Days of actually realizing such Tax
Benefit. To the extent that any Tax Benefit (or portion thereof) in respect of
which any amounts were paid over pursuant to the foregoing provisions of this
Section 5.02(a) is subsequently disallowed by the applicable Tax Authority, the
Party that received such amounts shall promptly repay such amounts (together
with any penalties, interest or other charges imposed by the relevant Tax
Authority) to the other Party.

(b) No later than ten (10) Business Days after a Tax Benefit described in
Section 5.02(a) is actually realized by a member of the Aptiv Group or a member
of the Delphi Technologies Group, Aptiv or Delphi Technologies, as the case may
be, shall provide the other Party with a written calculation of the amount
payable to such other Party pursuant to Section 5.02(a). In the event that Aptiv
or Delphi Technologies, as the case may be, disagrees with any such calculation
described in this Section 5.02(b), such Party shall so notify the other Party in
writing within twenty (20) Business Days of receiving such written calculation.
The Parties shall endeavor in good faith to resolve such disagreement, and,
failing that, the amount payable under this Section 5.02 shall be determined in
accordance with Section 13 of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 6. Intended Tax Treatment.

Section 6.01 Restrictions on Members of the Delphi Technologies Group.

(a) Delphi Technologies will not, and will not permit any other member of the
Delphi Technologies Group to, take or fail to take, as applicable, (i) any
action where such action or failure to act would be inconsistent with or cause
to be untrue any statement, information, covenant or representation in the
Representation Letters or Valuations, (ii) any action which could reasonably be
expected to adversely affect the Intended Tax Treatment or (iii) any position on
a Tax Return which could reasonably be expected to adversely affect any member
of the Aptiv Group.

(b) Delphi Technologies and each other member of the Delphi Technologies Group
agrees that, from the Distribution Date until the first Business Day after the
two-year anniversary of the Distribution Date:

(i) Delphi Technologies will continue and cause to be continued the Active Trade
or Business of the Delphi Technologies SAG and cause Internal SpinCo to continue
the Active Trade or Business of the Internal SpinCo SAG;

(ii) Delphi Technologies will not enter into any Proposed Acquisition
Transaction or, to the extent Delphi Technologies or any other member of the
Delphi Technologies Group has the right to prohibit any Proposed Acquisition
Transaction, permit any Proposed Acquisition Transaction to occur (whether by
(A) redeeming rights under a shareholder rights plan, (B) finding a tender offer
to be a “permitted offer” under any such plan or otherwise causing any such plan
to be inapplicable or neutralized with respect to any Proposed Acquisition
Transaction, (C) approving any Proposed Acquisition Transaction, whether for
purposes of Section 203 of the General Corporation Law of the State of Delaware
or any similar corporate statute, any “fair price” or other provision of the
charter or bylaws of Delphi Technologies or Internal SpinCo, as applicable,
(D) amending its certificate of incorporation to declassify its Board of
Directors or approving any such amendment, or otherwise);

(iii) Delphi Technologies will not, nor will it agree to, merge, consolidate or
amalgamate with any other Person, unless, in the case of a merger,
consolidation, Delphi Technologies is the survivor of the merger or
consolidation; and Internal SpinCo will not, nor will it agree to, merge,
consolidate or amalgamate with any other Person, unless, in the case of a
merger, consolidation, Internal SpinCo is the survivor of the merger or
consolidation;

(iv) Delphi Technologies will not in a single transaction or series of
transactions sell, transfer or otherwise dispose of (including any transaction
treated for U.S. federal Income Tax purposes as a sale, transfer or
disposition), or permit any other member of the Delphi Technologies Group to
sell, transfer or otherwise dispose of, 30% or more of the gross assets of any
Active Trade or Business (such percentage to be measured based on fair market
value as of the Distribution Date), in each case other than (A) sales, transfers
or other dispositions of assets in the ordinary course of business, (B) any cash
paid to acquire assets from an unrelated Person in an arm’s-length transaction,
(C) any assets transferred to a Person that is disregarded as an entity separate
from the

 

18



--------------------------------------------------------------------------------

transferor for U.S. federal Income Tax purposes, (D) any mandatory or optional
repayment (or pre-payment) of any indebtedness of Delphi Technologies or any
member of the Delphi Technologies Group, or (E) any sales, transfers or other
dispositions of assets within the Delphi Technologies SAG or the Internal SpinCo
SAG;

(v) Delphi Technologies will not redeem or otherwise repurchase (directly or
through an Affiliate) any stock, or rights to acquire stock, of Delphi
Technologies, except (A) to the extent such repurchases satisfy
Section 4.05(l)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48), (B) to the
extent reasonably necessary to pay the total tax liability arising from the
vesting of a Delphi Technologies Equity Award, or (C) through a net exercise of
a Delphi Technologies Equity Award;

(vi) Delphi Technologies will not amend, or permit any other member of the
Delphi Technologies Group to amend, its certificate of incorporation (or other
organizational documents), or take any other action, whether through a
shareholder vote or otherwise, affecting the voting rights of the Capital Stock
of Delphi Technologies or Internal SpinCo (including, without limitation,
through the conversion of one class of Capital Stock of Delphi Technologies or
Internal SpinCo into another class of Capital Stock of Delphi Technologies or
Internal SpinCo); and

(vii) Delphi Technologies will not take, or permit any other member of the
Delphi Technologies Group to take, any other action or actions (including any
action or transaction that would be reasonably likely to be inconsistent with
any representation made in the Representation Letters or with the Valuations)
which in the aggregate (and taking into account any other transactions described
in this subparagraph (b)) would reasonably be expected to result in a failure to
preserve the Intended Tax Treatment;

unless prior to taking any such action set forth in the foregoing clauses
(i) through (vii), (A) Delphi Technologies shall have obtained a ruling from the
IRS (“Ruling”) to the effect that a transaction will not affect the Intended Tax
Treatment, and Aptiv shall have received such a Ruling in form and substance
satisfactory to Aptiv in its reasonable discretion, which discretion shall be
exercised in good faith solely to preserve the Intended Tax Treatment,
(B) Delphi Technologies shall have provided Aptiv with an Unqualified Tax
Opinion in form and substance satisfactory to Aptiv in its reasonable discretion
(and in determining whether an opinion is satisfactory, Aptiv may consider,
among other factors, the appropriateness of any underlying assumptions and
management’s representations if used as a basis for the opinion) or (C) Aptiv
shall have waived the requirement to obtain such Ruling or Unqualified Tax
Opinion.

Section 6.02 Restrictions on Members of the Aptiv Group. Aptiv will not, and
will not permit any other member of the Aptiv Group to, take or fail to take, as
applicable, any action where such action or failure to act would be inconsistent
with or cause to be untrue any statement, information, covenant or
representation in any Representation Letters or Tax Opinions. Aptiv agrees that
it will not take or fail to take, or permit any member of the Aptiv Group, as
the case may be, to take or fail to take, any action which could reasonably be
expected to adversely affect the Intended Tax Treatment of the Distribution.

 

19



--------------------------------------------------------------------------------

Section 6.03 Procedures Regarding Opinions and Rulings.

(a) If Delphi Technologies notifies Aptiv that it desires to take one of the
actions described in Section 6.01(b) of this Agreement (a “Notified Action”),
Aptiv shall cooperate with Delphi Technologies and use its commercially
reasonable efforts to seek to obtain a Ruling or Unqualified Tax Opinion for the
purpose of permitting Delphi Technologies to take the Notified Action unless
Aptiv shall have waived the requirement to obtain such Ruling or Unqualified Tax
Opinion. If such a Ruling is to be sought, Aptiv shall apply for such ruling and
Aptiv and Delphi Technologies shall jointly control the process of obtaining
such Ruling. In no event shall Aptiv be required to file any request for a
Ruling under this Section 6.03(a) unless Delphi Technologies represents that
(i) it has read such request, and (ii) all information and representations, if
any, relating to any member of the Delphi Technologies Group, contained in such
request documents are (subject to any qualifications therein) true, correct and
complete. Delphi Technologies shall reimburse Aptiv for all reasonable costs and
expenses incurred by the Aptiv Group in connection with such cooperation within
thirty (30) Business Days after receiving an invoice from Aptiv therefor.

(b) Aptiv shall have the right to obtain a Ruling or tax opinion at any time in
its sole and absolute discretion. If Aptiv determines to obtain a Ruling or tax
opinion, Delphi Technologies shall (and shall cause its Affiliates to) cooperate
with Aptiv and take any and all actions reasonably requested by Aptiv in
connection with obtaining the Ruling or tax opinion (including, without
limitation, by making any reasonable representation or covenant or providing any
materials or information requested by the IRS or any Tax Advisor. Aptiv shall
reimburse Delphi Technologies for all reasonable costs and expenses incurred by
the Delphi Technologies Group in connection with such cooperation within thirty
(30) Business Days after receiving an invoice from Delphi Technologies therefor.

(c) Following the Effective Time, Delphi Technologies shall not, nor shall
Delphi Technologies permit any of its Affiliates to, seek any guidance from the
IRS or any other Tax Authority (whether written, verbal or otherwise) at any
time concerning the Separation (including the impact of any transaction on the
Intended Tax Treatment) without obtaining Aptiv’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed.

Section 6.04 Liability for Specified Separation Taxes and Tax-Related Losses.

(a) In the event that Specified Separation Taxes become due and payable to a Tax
Authority pursuant to a Final Determination, then, notwithstanding anything to
the contrary in this Agreement:

(i) if such Specified Separation Taxes are attributable to a Delphi Technologies
Disqualifying Act, then Delphi Technologies shall be responsible for such
Specified Separation Taxes and corresponding Tax-Related Losses;

 

20



--------------------------------------------------------------------------------

(ii) if such Specified Separation Taxes are attributable to an Aptiv
Disqualifying Act, then Aptiv shall be responsible for such Specified Separation
Taxes and corresponding Tax-Related Losses; and

(iii) if such Specified Separation Taxes are attributable to both a Delphi
Technologies Disqualifying Act and an Aptiv Disqualifying Act, or are not
attributable to either a Delphi Technologies Disqualifying Act or an Aptiv
Disqualifying Act, then responsibility for such Specified Separation Taxes and
corresponding Tax-Related Losses shall be shared by Delphi Technologies and
Aptiv in proportion to their respective fair market values as of the day after
the Distribution Date (determined using the closing Delphi Technologies Stock
and Aptiv Stock prices as of such date).

(b) Delphi Technologies shall pay Aptiv the amount of any Specified Separation
Taxes for which Delphi Technologies is responsible under this Section 6.04 as a
result of a Final Determination no later than two (2) Business Days after the
date such Specified Separation Taxes are determined as a result of a Final
Determination to be due. Notwithstanding the foregoing, Delphi Technologies
shall pay Aptiv the amount of any Specified Separation Taxes for which Delphi
Technologies is responsible under this Section 6.04 within seven (7) Business
Days of written demand therefor by Aptiv if Aptiv determines that the payment of
Specified Separation Taxes earlier than a Final Determination with respect to
such Specified Separation Taxes is necessary or prudent to obtain a favorable
resolution of a Tax Contest relating to Specified Separation Taxes.

Section 7. Assistance and Cooperation.

Section 7.01 Assistance and Cooperation.

(a) The Parties shall cooperate (and cause their respective Affiliates to
cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters relating to the Parties
and their Affiliates, including (i) preparation and filing of Tax Returns,
(ii) determining the liability for and amount of any Taxes due (including
estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns, and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to any other Party and its Affiliates reasonably available
to such other Party as provided in Section 8 of this Agreement. Each of the
Parties shall also make available to any other Party, as reasonably requested
and available, personnel (including officers, directors, employees and agents of
the Parties or their respective Affiliates) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes. Delphi Technologies and each other member of the
Delphi Technologies Group shall cooperate with Aptiv and take any and all
actions reasonably requested by Aptiv in connection with obtaining the Tax
Opinions (including, without limitation, by making any new representation or
covenant, confirming any previously made representation or covenant or providing
any materials or information requested by any Tax Advisor; provided that neither
Delphi Technologies nor any other member of the Delphi Technologies Group shall
be required to make or confirm any representation or covenant that is
inconsistent with historical facts or as to future matters or events over which
it has no control).

 

21



--------------------------------------------------------------------------------

(b) Any information or documents provided under this Agreement shall be kept
confidential by the Party receiving the information or documents, except as may
otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes. In
addition, in the event that Aptiv determines that the provision of any
information or documents to Delphi Technologies or any of its Affiliates, or
Delphi Technologies determines that the provision of any information or
documents to Aptiv or any Aptiv Affiliate, could be commercially detrimental,
violate any Law or agreement or waive any Privilege, the Parties shall use
commercially reasonable efforts to permit each other’s compliance with its
obligations under this Section 7 in a manner that avoids any such harm or
consequence.

Section 7.02 Tax Return Information. Each of Aptiv and Delphi Technologies, and
each member of their respective Groups, acknowledges that time is of the essence
in relation to any request for information, assistance or cooperation made
pursuant to Section 7.01 of this Agreement or this Section 7.02. Each of Aptiv
and Delphi Technologies, and each member of their respective Groups,
acknowledges that failure to conform to the reasonable deadlines set by the
Party making such request could cause irreparable harm. Each Party shall provide
to the other Party information and documents relating to its Group reasonably
required by the other Party to prepare Tax Returns, including any pro forma
returns required by the Responsible Party for purposes of preparing such Tax
Returns. Any information or documents the Responsible Party requires to prepare
such Tax Returns shall be provided in such form as the Responsible Party
reasonably requests and at or prior to the time reasonably specified by the
Responsible Party so as to enable the Responsible Party to file such Tax Returns
on a timely basis.

Section 7.03 Reliance by Aptiv. If any member of the Delphi Technologies Group
supplies information to a member of the Aptiv Group in connection with a Tax
liability and an officer of a member of the Aptiv Group signs a statement or
other document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the Aptiv Group
identifying the information being so relied upon, the chief financial officer of
Delphi Technologies (or any officer of Delphi Technologies as designated by the
chief financial officer of Delphi Technologies) shall certify in writing that to
his or her knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete. Delphi Technologies agrees to
indemnify and hold harmless each member of the Aptiv Group and its directors,
officers and employees from and against any fine, penalty or other cost or
expense of any kind attributable to a member of the Delphi Technologies Group
having supplied, pursuant to this Section 7, a member of the Aptiv Group with
inaccurate or incomplete information in connection with a Tax liability.

Section 7.04 Reliance by Delphi Technologies. If any member of the Aptiv Group
supplies information to a member of the Delphi Technologies Group in connection
with a Tax liability and an officer of a member of the Delphi Technologies Group
signs a statement or other document under penalties of perjury in reliance upon
the accuracy of such information, then upon the written request of such member
of the Delphi Technologies Group identifying the

 

22



--------------------------------------------------------------------------------

information being so relied upon, the chief financial officer of Aptiv (or any
officer of Aptiv as designated by the chief financial officer of Aptiv) shall
certify in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete.
Aptiv agrees to indemnify and hold harmless each member of the Delphi
Technologies Group and its directors, officers and employees from and against
any fine, penalty or other cost or expense of any kind attributable to a member
of the Aptiv Group having supplied, pursuant to this Section 7, a member of the
Delphi Technologies Group with inaccurate or incomplete information in
connection with a Tax liability.

Section 7.05 Other Separation Taxes. Delphi Technologies shall (and shall cause
its Affiliates to) reasonably cooperate with Aptiv to correct any errors in the
chronology or completion of any transactions intended to facilitate, or
otherwise effectuated in connection with, the Separation, and take any and all
commercially reasonable actions requested by Aptiv to minimize any Other
Separation Taxes.

Section 8. Tax Records.

Section 8.01 Retention of Tax Records. Each of Aptiv and Delphi Technologies
shall preserve and keep all Tax Records exclusively relating to the assets and
activities of its Group for Pre-Distribution Periods, and Aptiv shall preserve
and keep all other Tax Records relating to Taxes of the Aptiv and Delphi
Technologies Groups for Pre-Distribution Periods, for so long as the contents
thereof may be or become material in the administration of any matter under the
Code or other applicable Tax Law, but in any event until the later of (i) the
expiration of any applicable statutes of limitations, or (ii) seven (7) years
after the Distribution Date (such later date, the “Retention Date”). After the
Retention Date, each of Aptiv and Delphi Technologies may dispose of such Tax
Records upon sixty (60) Business Days’ prior written notice to the other Party.
If, prior to the Retention Date, (a) Aptiv or Delphi Technologies reasonably
determines that any Tax Records which it would otherwise be required to preserve
and keep under this Section 8 are no longer material in the administration of
any matter under the Code or other applicable Tax Law and the other Party
agrees, then such first Party may dispose of such Tax Records upon sixty
(60) Business Days’ prior notice to the other Party. Any notice of an intent to
dispose given pursuant to this Section 8.01 shall include a list of the Tax
Records to be disposed of describing in reasonable detail each file, book, or
other record accumulation being disposed. The notified Parties shall have the
opportunity, at their cost and expense, to copy or remove, within such sixty
(60) Business Day period, all or any part of such Tax Records. If, at any time
prior to the Retention Date, a Party or any of its Affiliates determines to
decommission or otherwise discontinue any computer program or information
technology system used to access or store any Tax Records, then such program or
system may be decommissioned or discontinued upon ninety (90) Business Days’
prior notice to the other Party and the other Party shall have the opportunity,
at its cost and expense, to copy, within such ninety (90) Business Day period,
all or any part of the underlying data relating to the Tax Records accessed by
or stored on such program or system.

Section 8.02 Access to Tax Records. The Parties and their respective Affiliates
shall make available to each other for inspection and copying during normal
business hours upon reasonable notice all Tax Records (and, for the avoidance of
doubt, any pertinent underlying data accessed or stored on any computer program
or information technology system) in their

 

23



--------------------------------------------------------------------------------

possession pertaining to (i) in the case of any Tax Return of the Aptiv Group,
the portion of such return that relates to Taxes for which the Delphi
Technologies Group may be liable pursuant to this Agreement or (ii) in the case
of any Tax Return of the Delphi Technologies Group, the portion of such return
that relates to Taxes for which the Aptiv Group may be liable pursuant to this
Agreement, and shall permit the other Party and its Affiliates, authorized
agents and representatives and any representative of a Tax Authority or other
Tax auditor direct access, at the cost and expense of the requesting Party,
during normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.

Section 8.03 Preservation of Privilege. The Parties and their respective
Affiliates shall not provide access to, copies of, or otherwise disclose to any
Person any documentation relating to Taxes existing prior to the Distribution
Date to which Privilege may reasonably be asserted without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned or delayed.

Section 9. Tax Contests.

Section 9.01 Notice. Each Party shall provide prompt notice to the other Party
of any written communication from a Tax Authority regarding any pending Tax
audit, assessment or proceeding or other Tax Contest of which it becomes aware
(i) related to Taxes for Tax Periods for which it is indemnified by the other
Party hereunder or for which it may be required to indemnify the other Party
hereunder, (ii) relating to a Delphi Technologies Separate Return for a
Pre-Distribution Period or Straddle Period that could reasonably be expected to
adversely affect any member of the Aptiv Group or for any other Tax Period that
could reasonably be expected to materially adversely affect any member of the
Aptiv Group, or (iii) otherwise relating to the Intended Tax Treatment or the
Separation (including the resolution of any Tax Contest relating thereto). Such
notice shall attach copies of the pertinent portion of any written communication
from a Tax Authority and contain factual information (to the extent known)
describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters. If an indemnified Party has knowledge
of an asserted Tax liability with respect to a matter for which it is to be
indemnified hereunder and such Party fails to give the indemnifying Party prompt
notice of such asserted Tax liability and the indemnifying Party is entitled
under this Agreement to contest the asserted Tax liability, then (x) to the
extent the indemnifying Party is precluded from contesting the asserted Tax
liability in any forum as a result of the failure to give prompt notice, the
indemnifying Party shall have no obligation to indemnify the indemnified Party
for any Taxes arising out of such asserted Tax liability, and (y) to the extent
the indemnifying Party is not precluded from contesting the asserted Tax
liability in any forum, but such failure to give prompt notice results in a
material monetary detriment to the indemnifying Party, then any amount which the
indemnifying Party is otherwise required to pay the indemnified Party pursuant
to this Agreement shall be reduced by the amount of such detriment.

 

24



--------------------------------------------------------------------------------

Section 9.02 Control of Tax Contests.

(a) Aptiv Control. Notwithstanding anything in this Agreement to the contrary,
Aptiv shall have the right to control any Tax Contest with respect to any Tax
matters relating to (i) a Joint Return, (ii) an Aptiv Separate Return,
(iii) Specified Separation Taxes and (iv) Other Separation Taxes. Subject to
Section 9.02(c) and Section 9.02(d) of this Agreement, Aptiv shall have absolute
discretion with respect to any decisions to be made, or the nature of any action
to be taken, with respect to any such Tax Contest.

(b) Delphi Technologies Control. Except as otherwise provided in this
Section 9.02, Delphi Technologies shall have the right to control any Tax
Contest with respect to any Delphi Technologies Separate Return. Subject to
Section 9.02(c) and Section 9.02(d) of this Agreement, Delphi Technologies shall
have reasonable discretion, after consultation with Aptiv, with respect to any
decisions to be made, or the nature of any action to be taken, with respect to
any such Tax Contest relating to a Delphi Technologies Separate Return for a
Pre-Distribution Period or Straddle Period that could reasonably be expected to
adversely affect any member of the Aptiv Group or for any other Tax Period that
could reasonably be expected to materially adversely affect any member of the
Aptiv Group, and absolute discretion with respect to any decisions to be made,
or the nature of any action to be taken, with respect to any other such Tax
Contest.

(c) Settlement Rights. The Controlling Party shall have the sole right to
contest, litigate, compromise and settle any Tax Contest without obtaining the
prior consent of the Non-Controlling Party; provided, that to the extent any
such Tax Contest (i) could give rise to a claim for indemnity by the Controlling
Party or its Affiliates against the Non-Controlling Party or its Affiliates
under this Agreement, or (ii) is with respect to a Delphi Technologies Separate
Return for a Pre-Distribution Period or Straddle Period and could reasonably be
expected to adversely affect any member of the Aptiv Group or for any other Tax
Period that could reasonably be expected to materially adversely affect any
member of the Aptiv Group, then the Controlling Party shall not settle any such
Tax Contest without the Non-Controlling Party’s prior written consent (which
consent may not be unreasonably withheld, conditioned, or delayed and, in the
case of a Tax Contest relating to Specified Separation Taxes, must take into
account the reasonable likelihood of success of such Tax Contest on its merits
without regard to the ability of Delphi Technologies to pay). Subject to
Section 9.02(e) of this Agreement, and unless waived by the Parties in writing,
in connection with any potential adjustment in a Tax Contest as a result of
which adjustment the Non-Controlling Party may reasonably be expected to become
liable to make any indemnification payment to the Controlling Party under this
Agreement: (I) the Controlling Party shall keep the Non-Controlling Party
informed in a timely manner of all actions taken or proposed to be taken by the
Controlling Party with respect to such potential adjustment in such Tax Contest;
(II) the Controlling Party shall timely provide the Non-Controlling Party copies
of any written materials relating to such potential adjustment in such Tax
Contest received from any Tax Authority; (III) the Controlling Party shall
timely provide the Non-Controlling Party with copies of any correspondence or
filings submitted to any Tax Authority or judicial authority in connection with
such potential adjustment in such Tax Contest; (IV) the Controlling Party shall
consult with the Non-Controlling Party and offer the Non-Controlling Party a
reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such potential adjustment in such Tax
Contest; and (V) the Controlling Party shall defend such Tax Contest diligently
and in good faith. The failure of the Controlling Party to take any action
specified in the preceding sentence with respect to the Non-Controlling Party
shall not relieve the Non-Controlling Party of any liability and/or

 

25



--------------------------------------------------------------------------------

obligation which it may have to the Controlling Party under this Agreement
except to the extent that the Non-Controlling Party was actually harmed by such
failure, and in no event shall such failure relieve the Non-Controlling Party
from any other liability or obligation which it may have to the Controlling
Party. In the case of any Tax Contest described in this Section 9, “Controlling
Party” means the Party entitled to control the Tax Contest under such Section
and “Non-Controlling Party” means (x) Aptiv if Delphi Technologies is the
Controlling Party and (y) Delphi Technologies if Aptiv is the Controlling Party.

(d) Tax Contest Participation. Subject to Section 9.02(e) of this Agreement, and
unless waived by the Parties in writing, the Controlling Party shall provide the
Non-Controlling Party with written notice reasonably in advance of, and the
Non-Controlling Party shall have the right to attend, any formally scheduled
meetings with Tax Authorities or hearings or proceedings before any judicial
authorities in connection with any potential adjustment in a Tax Contest
(i) pursuant to which the Non-Controlling Party may reasonably be expected to
become liable to make any indemnification payment to the Controlling Party under
this Agreement or (ii) that is with respect to a Delphi Technologies Separate
Return for a Pre-Distribution Period or Straddle Period and could reasonably be
expected to adversely affect any member of the Aptiv Group or for any other Tax
Period and could reasonably be expected to materially adversely affect any
member of the Aptiv Group. The failure of the Controlling Party to provide any
notice specified in this Section 9.02(d) to the Non-Controlling Party shall not
relieve the Non-Controlling Party of any liability or obligation which it may
have to the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by such failure, and in no event shall
such failure relieve the Non-Controlling Party from any other liability or
obligation which it may have to the Controlling Party.

(e) Joint Returns. Notwithstanding anything in this Section 9 to the contrary,
in the case of a Tax Contest related to a Joint Return, the rights of Delphi
Technologies and its Affiliates under Section 9.02(c) and Section 9.02(d) of
this Agreement shall be limited in scope to the portion of such Tax Contest
relating to Taxes for which Delphi Technologies may reasonably expected to
become liable to make any indemnification payment to Aptiv under this Agreement.

(f) Power of Attorney. Each member of the Delphi Technologies Group shall
execute and deliver to Aptiv (or such member of the Aptiv Group as Aptiv shall
designate) any power of attorney or other similar document reasonably requested
by Aptiv (or such designee) in connection with any Tax Contest (as to which
Aptiv is the Controlling Party) described in this Section 9. Each member of the
Aptiv Group shall execute and deliver to Delphi Technologies (or such member of
the Delphi Technologies Group as Delphi Technologies shall designate) any power
of attorney or other similar document requested by Delphi Technologies (or such
designee) in connection with any Tax Contest (as to which Delphi Technologies is
the Controlling Party) described in this Section 9.

Section 10. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

 

26



--------------------------------------------------------------------------------

Section 11. Tax Treatment of Interest. Anything herein or in the Separation
Agreement to the contrary notwithstanding, to the extent one Party makes a
payment of interest to the other Party under this Agreement with respect to the
period from the date that the Party receiving the interest payment made a
payment of Tax to a Tax Authority to the date that the Party making the interest
payment reimbursed the Party receiving the interest payment for such Tax
payment, the interest payment shall be treated as interest expense to the Party
making such payment (deductible to the extent provided by Law) and as interest
income by the Party receiving such payment (includible in income to the extent
provided by Law). The amount of the payment shall not be adjusted to take into
account any associated Tax Benefit to the Party making such payment or increase
in Tax to the Party receiving such payment.

Section 12. Gross-Up of Indemnification Payments. Except to the extent provided
in Section 11, any Tax indemnity payment made by a Party under this Agreement
shall be increased as necessary so that after making all payments in respect to
Taxes imposed on or attributable to such indemnity payment, the recipient Party
receives an amount equal to the sum it would have received had no such Taxes
been imposed.

Section 13. Dispute Resolution. Any and all Disputes arising hereunder shall be
resolved through the procedures provided in Article IV of the Separation
Agreement.

Section 14. General Provisions.

Section 14.01 Entire Agreement; Construction; Corporate Power.

(a) This Agreement, the Ancillary Agreements and the exhibits, annexes and
schedules hereto and thereto, contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties with respect to such subject matter other
than those set forth or referred to herein or therein; for the avoidance of
doubt, the preceding clause shall apply to all other agreements, whether or not
written, in respect of any Tax between or among any member or members of the
Aptiv Group, on the one hand, and any member or members of the Delphi
Technologies Group, on the other hand, which agreements shall be of no further
effect between the parties thereto and any rights or obligations existing
thereunder shall be fully and finally settled, calculated as of the date hereof.
Except as expressly set forth in the Separation Agreement or any Ancillary
Agreement: (i) all matters relating to Taxes and Tax Returns of the Parties and
their respective Subsidiaries, to the extent such matters are the subject of
this Agreement, shall be governed exclusively by this Agreement; and (ii) for
the avoidance of doubt, in the event of any conflict between the Separation
Agreement or any Ancillary Agreement, on the one hand, and this Agreement, on
the other hand, with respect to such matters, the terms and conditions of this
Agreement shall govern.

(b) Each Party acknowledges that it and each other Party may execute this
Agreement by facsimile, stamp or mechanical signature. Each Party expressly
adopts and confirms each such facsimile, stamp or mechanical signature made in
its respective name as if it were a manual signature, agrees that it shall not
assert that any such signature is not adequate to bind such Party to the same
extent as if it were signed manually and agrees that at the reasonable request
of any other Party at any time it shall as promptly as reasonably practicable
cause this Agreement to be manually executed (any such execution to be as of the
date of the initial date thereof).

 

27



--------------------------------------------------------------------------------

Section 14.02 Other Agreements. Except as expressly set forth herein, this
Agreement is not intended to address, and should not be interpreted to address,
the matters specifically and expressly covered by the Separation Agreement or
the Ancillary Agreements.

Section 14.03 Governing Law. This Agreement (and any claims or Disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York, irrespective of the choice of laws principles
of the State of New York, including all matters of validity, construction,
effect, enforceability, performance and remedies.

Section 14.04 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have conducted such investigations they thought
appropriate, and have consulted with such advisors as they deemed appropriate
regarding this Agreement and their rights and asserted rights in connection
therewith. The Parties are not relying upon any representations or statements
made by the other Party, or such other Party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The Parties are not relying upon a legal duty, if one exists, on the part of the
other Party (or such other Party’s employees, agents, representatives or
attorneys) to disclose any information in connection with the execution of this
Agreement or their preparation, it being expressly understood that neither Party
shall ever assert any failure to disclose information on the part of the other
Party as a ground for challenging this Agreement.

Section 14.05 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

Section 14.06 Payment Terms.

(a) Except as otherwise expressly provided to the contrary in this Agreement,
any amount to be paid or reimbursed by a Party (where applicable, or a member of
such Party’s Group) to the other Party (where applicable, or a member of such
other Party’s Group) under this Agreement shall be paid or reimbursed hereunder
within sixty (60) days after presentation of an invoice or a written demand
therefor, in either case setting forth, or accompanied by, reasonable
documentation or other reasonable explanation supporting such amount.

 

28



--------------------------------------------------------------------------------

(b) Except as expressly provided to the contrary in this Agreement, any amount
not paid when due pursuant to this Agreement (and any amount billed or otherwise
invoiced or demanded and properly payable that is not paid within sixty
(60) days of such bill, invoice or other demand) shall bear interest at a rate
per annum equal to the Prime Rate, from time to time in effect, plus two percent
(2%), calculated for the actual number of days elapsed, accrued from the date on
which such payment was due up to the date of the actual receipt of payment.

(c) Without the consent of the Party receiving any payment under this Agreement
specifying otherwise, all payments to be made by either Aptiv or Delphi
Technologies under this Agreement shall be made in U.S. dollars. Except as
expressly provided herein, any amount which is not expressed in U.S. dollars
shall be converted into U.S. dollars by using the exchange rate published on
Bloomberg at 5:00 pm, Eastern time, on the day before the relevant date, or in
The Wall Street Journal on such date if not so published on Bloomberg. Except as
expressly provided herein, in the event that any Tax indemnity payment required
to be made hereunder may be denominated in a currency other than U.S. dollars,
the amount of such payment shall be converted into U.S. dollars on the date in
which notice of the claim is given to the indemnifying Party.

Section 14.07 No Admission of Liability. The allocation of assets and
liabilities herein is solely for the purpose of allocating such assets and
liabilities between Aptiv and Delphi Technologies and is not intended as an
admission of liability or responsibility for any alleged liabilities vis-à-vis
any Third Party, including with respect to the liabilities of any non-wholly
owned subsidiary of Aptiv or Delphi Technologies.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

DELPHI AUTOMOTIVE PLC By:  

/s/ Bradley A. Spiegel

Name:   Bradley A. Spiegel Its:   Attorney-in-Fact DELPHI TECHNOLOGIES PLC By:  

/s/ David M. Sherbin

Name:   David M. Sherbin Its:   Vice President, General Counsel and Secretary